DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim, specification, and drawing amendments filed on 01/21/2022. As directed by the amendment: claims 1, 7, 13-15, and 18 have been amended; claims 8-9 have been cancelled; and claims 21-22 have been added. Thus, claims 1-7, and 10-22 are presently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorneys of Record Joseph Mallon and Justin Culbertson on 04/25/2022, authorization for “through or into” language of claims 13, 18, and 21 was given by Justin Culbertson on 04/28/2022.
The application has been amended as follows: 
Claim 1, line 18 is amended as follows:
the porating element forms the at least one pore
Claim 6, line 4 is amended as follows:
the adhesive area
Claim 13, line 8 is amended as follows:
a back-surface on an 
Claim 13, line 10 is amended as follows:
to generate heat to form the at least one pore wherein the at least one pore comprises one or more micropores, and
Claim 13, line 14 is amended as follows:
the patch having the 
Claim 13, line 16 is amended as follows:
through or into the at least one pore 
Claim 13, line 28 is amended as follows:
the adhesive area
Claim 15, line 5 is amended as follows:
follows to slide on the adhesive area and press the adhesive area against the skin surface to smooth the adhesive area.
Claim 16, line 4 is amended as follows:
to roll on the adhesive area and press the adhesive area against the skin surface to smooth the adhesive area.
Claim 18, line 8 is amended as follows:
to generate heat to form the at least one pore wherein the at least one pore comprises one or more micropores, and
Claim 18, line 12 is amended as follows:
the adhesive area
Claim 18, line 14 is amended as follows:
through or into the at least one pore 
Claim 18, line 21 is amended as follows:
the adhesive area
Claim 20, line 2 is amended as follows:
claim 21, further
Claim 20, line 6 is amended as follows:
the adhesive area
Claim 21, line 18 is amended as follows:
an opposite side
Claim 21, line 20 is amended as follows:
to generate heat to form the at least one pore wherein the at least one pore comprises one or more micropores, and
Claim 21, line 23 is amended as follows:
the at least one
Claim 21, line 29 is amended as follows:
the 
Claim 21, line 30 is amended as follows:
delivered through or into the at least one pore 
Claim 22, line 22 is amended as follows:
to generate heat to form the at least one pore wherein the at least one pore comprises one or more micropores, and
Claim 22, line 25 is amended as follows:
the porating element forms the at least one pore
Allowable Subject Matter
Claim(s) 1-7 and 9-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed transdermal permeant application device.
See Non-Final OA mailed 09/22/2021 Pages 24-25 for reasons for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.I./Examiner, Art Unit 3783   




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783